FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 ZURICH AMERICAN INSURANCE                          No. 18-16857
 COMPANY,
                Plaintiff-Appellee,                   D.C. No.
                                                   2:13-cv-02191-
                     and                            GMN-CWH

 AMERICAN GUARANTEE AND
 LIABILITY INSURANCE COMPANY,                          ORDER
                         Plaintiff,

                      v.

 IRONSHORE SPECIALTY INSURANCE
 COMPANY,
              Defendant-Appellant.


                           Filed July 2, 2020

   Before: Marsha S. Berzon and Sandra S. Ikuta, Circuit
      Judges, and Ivan L.R. Lemelle,* District Judge.

                                 Order




     *
       The Honorable Ivan L.R. Lemelle, United States District Judge for
the Eastern District of Louisiana, sitting by designation.
2     ZURICH AM. INS. V. IRONSHORE SPECIALTY INS.

                          ORDER

    We certified two questions of state law to the Nevada
Supreme Court in Zurich American Insurance Co. v.
Ironshore Specialty Insurance Co., 18-16937. Submission of
this case remains deferred, and the case will be submitted
following receipt of the Nevada Supreme Court’s opinion on
the certified questions or notification that it declines to
answer the certified questions.            The Clerk shall
administratively close this docket pending a ruling by the
Nevada Supreme Court regarding the certified questions in
Zurich, 18-16937. The panel shall retain jurisdiction over
further proceedings in this court. Upon conclusion of the
state court proceedings, the parties shall notify this Court in
writing, and the Clerk will reopen this docket. No mandate
shall issue, and this order does not constitute a dismissal or
other ruling on the merits of this appeal. Appellate
proceedings will remain in abeyance pending further order of
this Court.